Citation Nr: 0700320	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  02-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether there was clear and unmistakable error in the 
September 23, 1946 rating decision which granted service 
connection for residuals of a laceration of the ulnar surface 
of the right wrist and assigned a noncompensable evaluation.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1942 to January 
1946.  

By rating action in September 1946, the RO, in part, granted 
service connection for residuals of a laceration of the ulnar 
surface of the right wrist and assigned a noncompensable 
evaluation.  The veteran and his representative were notified 
of this decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision that granted service connection for ulnar nerve 
injury, status post laceration of the right wrist, and 
assigned a 30 percent, effective from November 14, 2000, the 
date of receipt of claim, and denied an increased rating for 
scar residual on the right wrist.  The veteran disagreed with 
the effective date assigned and subsequently raised the issue 
of CUE in the 1946 rating decision.  

In March 2003, the Board promulgated a decision which, in 
part, found that there was no CUE in the 1946 rating 
decision, and the veteran appealed to the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court").  
In March 2006, the Court vacated and remanded the March 2003 
Board decision.  


FINDINGS OF FACT

1.  A claim of service connection for residuals of a right 
wrist injury was received in March 1946.  

2.  The veteran did not appeal the September 1946 rating 
decision that granted service connection for residuals of a 
laceration of the ulnar surface of the right wrist, and that 
rating decision is final.  

3.  The September 1946 rating decision was supported by the 
evidence then of record and was consistent with VA laws and 
regulations then in effect.  


CONCLUSIONS OF LAW

1.  The September 1946 rating decision that granted service 
connection for residuals of a laceration of the ulnar surface 
of the right wrist and assigned a noncompensable evaluation, 
is final.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006); 38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2005); 
38 C.F.R. § 20.1103 (2006).  

2.  The September 1946 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to the 
instant claim of CUE.  See Simmons v. Principi, 17 Vet. App. 
104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
explained that in order for clear and unmistakable error to 
exist: (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel, 6 Vet. App. at 245 (1994) (quoting 
Russell, supra).  See Bustos v. West, 179 F.3d 1378, 1381 
(1999) (to prove the existence of CUE as set forth in 38 
C.F.R. § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).  

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).  

Additionally, VA Regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected within one year of the date that notice of the 
determination is mailed to the claimant.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2006).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2006).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy, 9 Vet. App. 52 (1996).  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  

Factual Analysis

In this case, the basic facts are not in dispute.  The 
veteran suffered a laceration injury to his right wrist when 
he pushed his arm through a glass door during service in 
April 1943.  Initially, he lost control of the 4th and 5th 
fingers and had some muscle wasting due to disuse of the 
right hand.  The service medical records showed that he 
underwent extensive hospitalization, including two surgeries 
for repair of the flexor tendons (May and November 1943), and 
a procedure for excision of a neuroma of the right ulnar 
nerve in September 1943.  A medical report in September 1945, 
noted good operative results since the second flexor repair 
surgery with only slight adherence of skin to the flexor 
carpi radialus longus tendon, no muscle wasting of the hand, 
and slight diminution of sensation of the ulnar side of the 
right hand and palmar surface; the dorsal surface appeared to 
be normal.  The lumbricales appeared normal in function 
except for slight weakness, and there was definite weakness 
of the inner ossi muscles to the 4th and 5th fingers.  His 
separation examination in January 1946 showed a four inch 
linear scar on the ulnar aspect of the "left" wrist, no 
loss of sensation along the ulnar nerve pathway, and complete 
function of the flexors and tendons of the "left" hand.  
The veteran was separated from service in January 1946.  

In March 1946, the veteran filed a claim of service 
connection for several disabilities, including residuals of a 
right wrist injury.  By rating action in September 1946, the 
RO, in part, granted service connection for residuals of a 
laceration scar on the ulnar surface of the "left" wrist, 
and assigned a noncompensable evaluation, effective from 
February 1, 1946.  The rating decision was based on a review 
of the veteran's service medical records, alone, and did not 
include a VA examination.  

Although a copy of the notification letter is not in the 
claims file, the evidence of record shows that the veteran 
was notified that service connection had been established for 
residuals of a laceration scar to the "left" wrist and that 
a noncompensable evaluation was assigned.  The evidentiary 
record shows that a VA Form 7609, (an in-house administrative 
document to record dispositions of VA claims) was submitted 
and approved by appropriate RO adjudicators in September 
1946.  The document indicated that the claim was in 
disallowed status because the "left" wrist condition was 
less than 10 percent or noncompensably disabling, and that no 
disability was shown by the evidence of record.  It also 
indicated that a VA Form P-82a was mailed to the veteran.  
Parenthetically, a VA Form P-82a is a notice letter which, 
among other things, advices appellants of the disposition of 
their claims, of their right to appeal the decision, and of 
the time limit and place where the appeal must filed.  

In the instant case, while the veteran contends that he was 
never advised of his appellate rights, he has never actually 
claimed that he was not notified of the 1946 rating decision.  
On the contrary, in his NOD received in December 2001, the 
veteran stated that he filed his original claim in 1946, and 
that it was rejected without a VA examination.  The thrust of 
his argument is that the current problems with his right hand 
were present when he was discharged from service and that 
this would have been shown had he been provided with a VA 
examination.  Therefore, the 30 percent rating he was 
recently awarded should be made retroactive to the date of 
his original claim.  

As to the veteran's assertion that he did not receive notice 
of his appellate rights, there is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties."  United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
only mail notice to the last address of record for the 
presumption to attach).  This presumption of regularity in 
the administrative process may be rebutted by "clear 
evidence to the contrary."  Schoolman v. West, 12 Vet. App. 
307, 310 (1999).  

Here, the Board finds the veteran's mere assertion that he 
didn't receive his appellate rights is not sufficient to 
rebut the presumption of regularity in the administrative 
process.  The record shows that an appropriate notification 
letter was sent to the veteran at his last known address of 
record around September 30, 1946, and that a copy of the 
letter was also sent to his representative.  The letters were 
not returned by the U.S. Postal Service.  Thus, the Board is 
satisfied that the veteran was properly and promptly notified 
of the disposition of the September 1946 rating decision, 
albeit with respect to a "left" wrist disability.  

At this point, it is appropriate to address the two questions 
raised by the Court in its decision to vacate and remand the 
March 2003 Board decision in March 2006.  Specifically, was 
the September 1946 rating decision which awarded a 
noncompensable evaluation for a "left" wrist disability a 
final decision as to the claim for a "right" wrist 
disability; and if so, whether the letter notifying the 
veteran of the award for a "left" wrist disability would 
constitute notice of a decision on his claim of service 
connection for a "right" wrist disability.  

Based on the particular facts in this case, the Board finds 
that, the obvious clerical error identifying the "left" 
wrist on the rating decision and notice letter 
notwithstanding, the September 1946 rating action is a final 
decision as to the claim for residuals of a right wrist 
injury, and that the veteran was properly advised of that 
decision and of his right to appeal.  

In this case, the veteran has never claimed, nor is there any 
competent medical evidence to suggest that he sustained an 
injury to the left wrist in service.  The service medical 
records clearly showed an injury to the right wrist in April 
1943, and extensive treatment for the laceration injury 
thereafter.  The service medical records were completely 
silent for any treatment or abnormalities referable to a left 
wrist injury or disability.  At the time of his separation 
examination in January 1946, the veteran had complete 
function of all fingers and there was no loss of sensation.  
Although the separation examination report indicated that the 
laceration residuals involved the "left" wrist, all of the 
veteran's complaints and all of the clinical findings 
described in the report were identical to the right wrist 
injury and residuals described in the service medical 
records.  Moreover, this is the only injury the veteran 
sustained to either upper extremity in service, and the only 
musculoskeletal disability that he claimed on his original 
application for disability compensation in March 1946.  It is 
reasonable to conclude; therefore, that the only 
musculoskeletal disability at issue at the time of the 1946 
rating decision involved the veteran's right wrist.  

It would be inconsistent to find that the misidentification 
of the "left" wrist in the September 1946 rating decision 
was a clerical mistake and harmless error, but that the same 
misidentification in the notice letter was a fatal 
substantive error which would render the notice defective for 
purposes of finality.  See 38 C.F.R. §§ 20.302, 20.1103 
(2006).  The purpose of notice is to advise an appellant of 
the disposition of his or her claim and to afford them an 
opportunity to appeal the decision.  38 C.F.R. § 20.302.  

Here, the evidentiary record shows that notice letters were 
mailed to the veteran at his last known address then of 
record as well as to his representative in 1946.  The veteran 
has not offered any evidence to support his assertion that he 
did not receive notice of his appellate rights, nor were the 
letters returned by the Postal Service.  Therefore, it must 
be presumed that he was given proper notice of the 
disposition of his claim in 1946.  Mindenhall v. Brown, 7 
Vet. App. at 274 (1994).  In fact, the veteran acknowledged 
in his NOD in the current appeal that he was aware of the 
disposition of his claim in 1946.  

Given that the veteran understood that his claim for a right 
wrist disability had been adjudicated in 1946, despite being 
misidentified as the "left" wrist, then it must logically 
follow that notice of the disposition of the same extremity 
provided sufficient notice for him to participate in the 
appellate process.  To find otherwise would be incongruous.  
As the veteran did not express dissatisfaction with the 
disposition of his claim within one year of the date of the 
notification letter, that decision is final.  38 U.S.C.A. 
§ 7105(d).  

Having found that the September 1946 rating decision is a 
final decision, the Board must now address the veteran's 
claim of CUE in that rating decision.  As indicated above, 
the law provides that a prior final rating action will be 
revised only on the basis of CUE.  § 3.105(a).  Such error 
exists only where it appears "undebatably" that "[e]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell, 3 Vet. App. 310, 313 (1992).  A determination that 
there was CUE must be based on the record and the law that 
existed at the time of the prior unappealed rating decision.  
Id.  CUE is the kind of error of fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo, 6 Vet. App. 40, 43 (1993).  

To raise a valid claim of CUE, the appellant must state, with 
"some degree of specificity," what the error is and also 
provide "persuasive reasons" why the result would have been 
manifestly different but for the alleged error.  An assertion 
that the adjudicators had "improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  It must be 
remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger.  

The veteran's contentions concerning his claim of CUE in the 
September 1946 rating decision are twofold.  First, that the 
severity of his right wrist disability is the same now as it 
was in 1946, and that he should be assigned a 30 percent 
evaluation back to the date of his original claim.  He 
asserts that the facts documented by his service medical 
records and post-service records are persuasive enough to 
convince any adjudicator that a compensable evaluation was 
warranted for his right wrist disability in 1946.  Second, 
the veteran contends that he was not given a VA examination 
which would have clearly shown that his right wrist 
disability was significantly disabling.  

The veteran's assertions that his current right hand problems 
were present in 1946 and that he should have been afforded a 
VA examination, are essentially claims involving the weighing 
of the evidence and a failure to assist in the development of 
his claim.  However, these contentions do not provide a valid 
basis for a CUE claim.  The Court has held that "simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE."  Fugo, 6 Vet. App. at 
44; Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  Similarly, 
the veteran's contention that he should have been examined by 
VA in 1946, is an argument that the RO failed to assist him 
with the development of his claim.  The Court has 
consistently held that a breach of the duty to assist can 
never be grounds for CUE.  See Crippen, 9 Vet. App. at 424 
(1996); Caffery, 6 Vet. App. 377 (1994).  

The assignment of a disability rating can be grounds for CUE 
if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991).  
However, an asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
Eddy v. Brown, 9 Vet. App. 52, 54 (1996); Damrel, 6 Vet. App. 
at 245-246 (1994).  Likewise, the failure to fulfill the duty 
to assist cannot constitute CUE.  Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996): Caffery, 6 Vet. App. 377 (1994).  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the September 1946 
rating decision.  38 C.F.R. § 3.105.  At that time, 
disability evaluations were determined by the application of 
the 1945 edition of the VA Schedule for Rating Disabilities, 
which was based on the average impairment of earning 
capacity.  Separate diagnostic codes identified the various 
disabilities.  38 C.F.R. § 4.1.  

At the time of the September 1946 rating decision, a 10 
percent evaluation was warranted for a scar that was 
superficial, tender and painful on objective demonstration.  
Diagnostic Code (DC) 7804 (1946).  A compensable evaluation 
was also warranted for complete or incomplete paralysis of 
the ulnar nerve under DC 8516 (1946).  Under this provision, 
mild, incomplete paralysis of the ulnar nerve was rated as 10 
percent disabling in either extremity, while moderate 
incomplete paralysis was rated as 30 percent disabling in the 
major extremity and 20 percent disabling in the minor 
extremity.  Severe incomplete paralysis of the ulnar nerve 
warranted a 40 percent evaluation in the major extremity and 
a 30 percent evaluation in the minor extremity.  Id.  

The Rating Schedule in 1946 also stated that "incomplete 
paralysis" indicated a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a 
(1946).  

The only evidence of record at the time of the September 1946 
rating decision were the veteran's service medical records 
which, as reported above, showed that he suffered a 
laceration of the right wrist when he pushed his arm through 
a glass door in April 1943.  Initially, he lost control of 
the 4th and 5th fingers and had some muscle wasting due to 
disuse of the right hand.  He underwent extensive 
hospitalization, including three surgeries for repair of the 
flexor tendons and for excision of a neuroma of the right 
ulnar nerve.  A medical report in September 1945, noted good 
operative results with only slight adherence of skin to the 
flexor carpi radialus longus tendon, no muscle wasting of the 
hand, and slight diminution of sensation of the ulnar side of 
the right hand and palmar surface; the dorsal surface 
appeared to be normal.  The lumbricales appeared normal in 
function except for slight weakness, and there was definite 
weakness of the inner ossi muscles to the 4th and 5th fingers.  
His separation examination in January 1946 showed a four inch 
linear scar on the ulnar aspect of the "left" wrist, 
complete function of the flexors and tendons of the "left" 
hand, and no loss of sensation along the ulnar nerve pathway.  
No neurological findings were reported nor was the scar 
reported to be painful or tender.  

After reviewing the veteran's service medical records, the 
Board finds that the September 1946 rating decision which 
assigned a noncompensable evaluation for a right wrist 
disability was based on the correct facts as they were known 
at that time.  The Board is cognizant of the fact that the 
service separation examination did not identify the correct 
wrist involved, which would explain why the rating decision 
did not reflect the correct wrist.  However, the separation 
examination report included a detailed and accurate 
description of every other aspect of the right wrist injury 
and residual disability.  As noted above, the right wrist 
laceration was the only injury the veteran suffered in 
service.  Given the detailed and accurate description of the 
residuals of the wrist injury on the separation examination, 
the Board finds, in this case, that the incorrect 
identification of the "left" wrist does not undermine the 
specific findings regarding the extent and severity of the 
residuals of the wrist injury.  Thus, the facts as pertaining 
to the residuals of the laceration injury to the veteran's 
wrist were correct.  

Applying DC 7804 and DC 8516 to the contemporaneous evidence 
that existed in September 1946 does not demonstrate that the 
veteran's disability due a laceration of the right ulnar 
nerve warranted a compensable evaluation.  The Board 
recognizes that the veteran initially experienced some 
paralysis of the 4th and 5th right fingers.  However, the 
records showed significant improvement during the course of 
his treatment and that these symptoms apparently resolved at 
the time of his separation examination in January 1946, as 
evidenced by the fact that he had complete function of the 
fingers and there were no neurological abnormalities.  At no 
time was the residual scar characterized as tender or painful 
on objective demonstration.  Thus, there is simply no 
evidence of any undisputed, contemporaneous evidence showing 
that the veteran's laceration of the right wrist warranted a 
compensable evaluation at the time of the September 1946 
rating decision.  Myler, 1 Vet. App. at 575 (1991).  

While the Board has no reason to doubt that the veteran 
honestly believes that a mistake was made in the earlier 
determination, his arguments, at most, amount only to a 
dispute with the weighing and evaluation of the evidence then 
of record and the duty to assist.  These types of allegations 
cannot, as a matter of law, form the basis for CUE.  Luallen 
v. Brown, 8 Vet. App. at 96 (1995); Crippen, 9 Vet. App. at 
424 (1996); Caffery, 6 Vet. App. 377 (1994).  

In Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir 2002), the 
United States Court of Appeals for the Federal Circuit held 
that a breach of a duty to assist cannot constitute CUE and 
that "grave procedural error" does not render a decision of 
VA non-final.  This decision, in pertinent part, overruled 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent 
that decision held that the existence of "grave procedural 
error" did render a decision of the VA non-final.  The 
Federal Circuit Court, citing Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994), also noted that a CUE claim is an attack on 
a prior judgment that asserts an incorrect application of law 
or fact, and that an incomplete record, factually correct in 
all other respects, is not CUE.  Id. at 1343-4.  The veteran 
has raised questions concerning the weighing or 
interpretation of the evidence, but he has not provided, 
"persuasive reasons . . . as to why the result would have 
been manifestly different but for the alleged error."  Fugo, 
6 Vet. App. at 44.  

In the Board's view, the veteran's contentions do not provide 
a valid basis for a CUE claim, since they do not allege that 
the correct facts, as they were known at the time, were not 
before the adjudicator, and it is not demonstrated that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Rather, the veteran's argument would 
require the Board to reevaluate the evidence considered in 
1946, and to decide whether it provided a basis for the 
decision rendered at that time.  As the Court has held, 
"simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE."  
Id.  

Given the foregoing, the CUE allegations set forth reflect 
but a simple disagreement as to how the facts before the RO 
in September 1946 were weighed or interpreted.  There is no 
contention that either the correct facts, as they were known 
at the time, were not before the RO or that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  The conflict over the interpretation of the facts 
presented is insufficient to rise to the level of CUE, as it 
is noted that the error must be of such significance as to be 
undebatable.  Damrel, 6 Vet. App. at 245 (1994); Russell, 3 
Vet. App. 310 (1992).  As such, CUE in the rating decision of 
September 1946, has not been established, and that decision 
remains final.  The appeal is denied.  


ORDER

As there was no CUE in the September 1946 rating decision 
which granted service connection for residuals of a 
laceration of the ulnar surface of the right wrist and 
assigned a noncompensable evaluation, the appeal is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


